                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                        KNOXVILLE

 JERRY MILLER,                   ]
                                 ]
     Plaintiff,                  ]
                                 ]
 v.                              ]                     No. 3:19-cv-00308-TAV-DCP
                                 ]
 COCKE COUNTY, TENNESSEE, ET AL, ]
                                 ]
     Defendants.                 ]

                          COCKE COUNTY’S RESPONSE TO
                  PLAINTIFF’S MOTION FOR EXPEDITED DISCOVERY

        The plaintiff has filed a Motion seeking expedited discovery in this case. The defendant

 respectfully asserts that the Motion should be denied since it provides no legal or factual basis that

 would warrant expedited discovery or any variance from the normal timing and methods for

 discovery contemplated by the Federal Rules of Civil Procedure.

        The plaintiff’s Motion is unsupported by a brief and fails to provide any legal basis for the

 Court to grant expedited discovery in this case. The plaintiff’s only reference to any legal basis for

 the motion is a general reference to Federal Rule of Civil Procedure 26(d)(1). However, that rule

 confirms that typically “[a] party may not seek discovery from any source before the parties have

 conferred as required by Rule 26(f) . . . .” Fed. R. Civ. P. 26(d)(1). Nonetheless, without any

 reference to case law or other legal authority that would provide a basis for the Court to order

 expedited discovery in this case, the plaintiff seeks an order allowing him to proceed with discovery

 in some unspecified manner.

        However, this Court has previously recognized:

        that expedited discovery is not the norm and that plaintiffs “must [first] make some
        prima facie showing of the need for expedited discovery. USEC, Inc. v. Everitt, 2009




Case 3:19-cv-00308-TAV-DCP Document 15 Filed 09/03/19 Page 1 of 3 PageID #: 66
        WL 152479 (E.D.Tenn. Jan.22, 2009). See also Waggin' Train v. Normerica, Inc.,
        20009 WL 3762669 at * 1 (W.D.Tenn. Aug. 18, 2009) (denying motion for expedited
        discovery because plaintiff failed to demonstrate need for expedited discovery);
        Merrill Lynch, Pierce, Fenner & Smith, Inc. v. O'Connor, 194 F.R.D. 618, 623
        (N.D.Ill.2000) (“[e]xpedited discovery is not the norm” and should be granted only
        on a showing of “necessity”). And, the standard applied by the Delaware courts
        appears to be substantially the same. See In re 3COM Shareholders Litig., 2009 WL
        5173804 at *1 (Del.Ch.2009) (“[b]efore the [c]ourt will grant a motion for
        expedition, plaintiffs must establish ‘a sufficiently colorable claim and show[ ] a
        sufficient possibility of threatened irreparable injury, as would justify imposing on
        defendants and the public the extra (and sometimes substantial) costs' of an expedited
        preliminary injunction proceeding”).

 Leone v. King Pharm., Inc., No. 2:10-CV-230, 2010 WL 4736271, at *2 (E.D. Tenn. Nov. 16, 2010).

        The plaintiff does not set forth any facts to indicate that he will suffer any irreparable harm

 if expedited discovery is not allowed. Instead, the only basis for the Motion, is plaintiff’s reference

 to a previous open records request sent by his attorney, Darren V. Berg, to Cocke County. However,

 that open records request does not provide any basis for the plaintiff in this case to seek expedited

 discovery.

        The plaintiff’s attorney was allowed under Tennessee law to seek production of public

 records, but any rights and remedies relating to the request for records are controlled by Tennessee

 State law. To the extent that Mr. Berg believed that the County failed to properly respond to his

 public records request, his remedies were set forth by Tennessee Code Annotated § 10-7-505

 permitting him to file a petition in Chancery Court or Circuit Court in Cocke County. However,

 since he elected not to do that, he cannot seek a remedy from this Court in the form of expedited

 discovery.

        Other than relying on the open records request, the plaintiff does not set forth any other

 factual assertions to provide any basis for expedited discovery. Thus, the discovery process should



                                                   2



Case 3:19-cv-00308-TAV-DCP Document 15 Filed 09/03/19 Page 2 of 3 PageID #: 67
 proceed in the normal manner set forth by the Federal Rules of Civil Procedure.

        Based on the foregoing, the defendant, Cocke County, asserts that the plaintiff’s Motion for

 Expedited Discovery should be denied.

                                                      Respectfully submitted,


                                                      s/ Jeffrey M. Ward
                                                      JEFFREY M. WARD, BPR # 016329
                                                      MILLIGAN & COLEMAN PLLP
                                                      P. O. Box 1060
                                                      Greeneville, TN 37744-1060
                                                      423 639-6811
                                                      423 639-0278 facsimile
                                                      jward@milligancoleman.com

                                                      Attorney for Cocke County, Tennessee




                                                 3



Case 3:19-cv-00308-TAV-DCP Document 15 Filed 09/03/19 Page 3 of 3 PageID #: 68
